— Motion by the respondent New York State Liquor Authority to amend the decision and judgment of this court, dated March 2, 1992, which confirmed a determination of the New York State Liquor Authority, dated April 2, 1990 [181 AD2d 677].
*823Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is granted, the word "canceled” is deleted from the introductory paragraph on page one of the decision and judgment, and the word "revoked” is substituted therefor, and the word "cancellation” is deleted from the second paragraph on page two of the decision and judgment, and the word "revocation” is substituted therefor. Thompson, J. P., Sullivan, Harwood and Balletta, JJ., concur.